Citation Nr: 1455110	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 2.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2008 substantive appeal, the Veteran requested a videconference hearing; he withdrew the request in February 2013 correspondence.  In April 2013, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the RO's actions have substantially complied with the April 2013 remand instructions, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim on appeal.  

The Veteran alleges that he was exposed to herbicides during active duty while participating in training exercises on Eglin Air Force Base (AFB) in Florida and that such exposure caused his diabetes.  Although his service personnel records confirm that he was assigned to Eglin AFB in March 1970 for approximately 21 days, he maintains that he was sent there three to six times on temporary duty assignments for a total of six to seven months.  He specifically recalls being at the base in May 1970, and then again in either July or September 1970 when he was assigned to "Project Ignition Switch" for three months.  His VA Form DD-214 identifies his military occupation specialty as weapons infantryman.  
  
The Veteran maintains that his assignments required that he be at many different locations throughout the base, including "Field #2," "Field #4," and "Field #5."  He alleges that his duties required that he walk through woods, fields, swamps, and creeks that had been sprayed with herbicides; he recalls seeing dead vegetation and smelling a strong odor of fuel oil at these locations.   VA has confirmed that testing for herbicide spraying techniques was conducted at Eglin AFB during in November and December 1952 and again from June to September 1968.  In addition, a two square mile area of Eglin AFB was used to test various herbicides from 1962 to 1970 at a remote forested site called C-52A.  It remains unclear whether the Veteran's duties would have placed him at or near where herbicide testing was being conducted.

Accordingly, the case is REMANDED for the following:

1. Arrange for exhaustive development to verify the Veteran's alleged periods of temporary duty at the Eglin Air Force Base in Florida and the nature of his duties while there.  His service personnel records confirm that he was at Eglin AFB in March 1970 for 21 days to support a ranger class.  The Veteran maintains that he was sent to Eglin AFB three or six times (and specifically in May 1970 and either July or September 1970) for a period of six to seven months total, and that he was assigned to Ranger School and to "Project Ignition Switch."  All action taken and responses received must be documented in the claims file.  The full scope of the search should be documented in the record.   

2. Once the Veteran's duty station and nature of duties have been verified, request that the appropriate military agency make a formal finding for the record as to whether the Veteran was exposed to herbicides while at Eglin Air Force Base.

3.  Thereafter, review the record, arrange for any further development deemed necessary, and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

